Case 1:20-cv-02448-TWP-MPB Document 6 Filed 12/04/20 Page 1 of 4 PageID #: 22




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

WILLIAM D. DICKERSON,                                 )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:20-cv-02448-TWP-MPB
                                                      )
UNITED STATES OF AMERICA,                             )
CHRISTOPHER J. MATARELLI U.S. Customs                 )
Agent,                                                )
                                                      )
                              Defendants.             )

            ENTRY SCREENING COMPLAINT AND DISMISSING ACTION

       On October 20, 2020, the Court granted pro se Plaintiff William D. Dickerson's

("Dickerson") Motion to Proceed in Forma Pauperis (Filing No. 5). Because Dickerson is allowed

to proceed in forma pauperis, the Complaint is subject to screening pursuant to 28 U.S.C. §

1915(e)(2)(B). Under this statute, the Court must dismiss the Complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. Dismissal under the in forma pauperis statute is an exercise of the court's

discretion. Denton v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether a complaint

states a claim, the Court applies the same standard as when addressing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir.

2006). To survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a "plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has
Case 1:20-cv-02448-TWP-MPB Document 6 Filed 12/04/20 Page 2 of 4 PageID #: 23




happened to her that might be redressed by the law." Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original). Pro se complaints such as that filed by Dickerson are

construed liberally and held to a less stringent standard than formal pleadings drafted by lawyers.

Obriecht v. Raemisch, 517 F.3d 489, 491 n.2 (7th Cir. 2008).

A.      The Complaint

        In his Complaint, Dickerson alleges the following his claim against the United States of

America and U.S. Customs Agent Christopher J. Matarelli which arises under the Federal Tort

Claims Act (Filing No. 1 at 1). He alleges that in February 2001 he was lawfully operating his car

when he was pulled over by Indiana state troopers. The state troopers discovered $19,990.00 in

U.S. currency, which was derived from legitimate sources and was loaned to Dickerson by a

member of his family. The state troopers issued a speeding ticket to Dickerson and seized the

currency and gave him a written receipt. The currency was later turned over to U.S. Customs

agents. Id. at 2–3.

        Also in February 2001, a case was opened by the U.S. Customs Service for the "adoptive

seizure" of the money. Notice was forwarded to Dickerson, but it did not properly inform him who

to contact or the procedures for contesting the seizure. No further communication was made

concerning the seized money. In March 2006 Dickerson filed a motion to recover the money from

U.S. Customs, and on "April 20, 2006, the Southern District of Indiana substituted the United

States of America as the sole defendant in this action." Id. at 3–4. His action was construed as a

challenge to a "completed administrative forfeiture," and his motion was denied for lack of

jurisdiction. "Subsequent appeals and civil actions were dismissed or denied, respectively, in

relation to the $19,990." Id. at 4–5.




                                                2
Case 1:20-cv-02448-TWP-MPB Document 6 Filed 12/04/20 Page 3 of 4 PageID #: 24




       In August 2019 he submitted an administrative tort claim to the U.S. Department of Justice

concerning the seizure of money. He alleges the claim was transferred to U.S. Customs and Border

Protection in December 2019, which was then denied in March 2020. Id. at 5. Dickerson asks this

Court to order the return of the seized money as well as award punitive damages.

B.     Dismissal of the Action

       It is apparent from the allegations of Dickerson's Complaint that this action must be

dismissed. Dickerson alleges that he brought this same claim to obtain the return of the same seized

money against the same defendant, the United States, and the Southern District of Indiana denied

his claim. He further alleges that subsequent appeals and civil actions were unsuccessful. "Under

the principles of res judicata, the relitigation of issues that were or could have been raised in prior

actions is barred. There is no reason the proliferation of cases asserting the same claims in district

courts across the country should be tolerated." Taylor v. United States, 2014 U.S. Dist. LEXIS

142186, at *4–5 (S.D. Ind. Oct. 6, 2014).

       A court "must raise the issue sua sponte when it appears that subject matter jurisdiction is

lacking." Buethe v. Britt Airlines, 749 F.2d 1235, 1238 (7th Cir. 1984); see also Evergreen Square

of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) ("federal courts

are obligated to inquire into the existence of jurisdiction sua sponte"). "When a federal court

concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its

entirety." Arbaugh, 546 U.S. at 514, quoted in Miller v. Herman, 600 F.3d 726, 730 (7th Cir. 2010);

see also Fed. R. Civ. P. 12(h)(3) ("If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action."). Generally, a plaintiff is given an opportunity to

amend his complaint before dismissal of the action. However, where the action is frivolous or

amending the complaint would be futile, dismissal without allowing for amendment of the




                                                  3
Case 1:20-cv-02448-TWP-MPB Document 6 Filed 12/04/20 Page 4 of 4 PageID #: 25




pleading is appropriate. This is such a case. Dickerson's case is frivolous as he seeks to relitigate

the same claim against the same defendant for which he already has received judicial

determinations and amending his complaint would be futile. Therefore, the Court dismisses this

action for lack of jurisdiction. Final judgment will issue under separate order.

       SO ORDERED.


       Date:    12/4/2020




Distribution:

WILLIAM D. DICKERSON #14280-026
YAZOO CITY MEDIUM FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 5888
YAZOO CITY, MS 39194




                                                 4
